Citation Nr: 1144829	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  10-05 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for hypertension secondary to service-connected diabetes mellitus (DM).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb
INTRODUCTION

The Veteran served on active duty from July 1967 to March 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Chicago, Illinois (RO).  

The Veteran testified at a personal hearing before the undersigned Veterans Law Judge sitting at the RO in April 2011, and a transcript of the hearing is of record.

The January 2011 Supplemental Statement of the Case appears to treat the issue as if new and material evidence had been received, as it denies the claim on a de novo basis.  

The Board notes, however, that even if the RO determined that new and material evidence was presented to reopen the claim for service connection for hypertension secondary to service-connected DM, such is not binding on the Board, which must first decide whether evidence has been received that is both new and material to reopen the claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board reopening is unlawful when new and material evidence has not been submitted).  

Consequently, the Board will adjudicate the question of whether new and material evidence has been received, furnishing a complete explanation as to its reasons and bases for such a decision.  


FINDINGS OF FACT

1.  The original claim of service connection for hypertension secondary to 
service-connected DM was denied by rating decision in April 2006; the Veteran was notified of the decision later in April 2006, and he did not timely appeal.   

2.  A claim to reopen, which was received by VA in June 2008, was denied by rating decision dated in September 2008.  The Veteran timely appealed.

3.  The evidence received subsequent to the April 2006 denial does not relate to the unsubstantiated fact indicating that the Veteran has hypertension secondary to service-connected DM and does not, by itself or in connection with the evidence previously assembled, raise a reasonable possibility of substantiating the claim for service connection for hypertension on a secondary basis.  


CONCLUSIONS OF LAW

1.  The April 2006 RO decision that denied service connection for hypertension secondary to service-connected DM loss is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1104 (2011).

2.  New and material evidence has not been received to reopen a claim for service connection for hypertension secondary to service-connected DM.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156, 20.1104 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).


Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2011).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  A letter was sent to the Veteran in July 2008, prior to adjudication, that informed him of the requirements needed to reopen a claim based on new and material evidence.  

In accordance with the requirements of VCAA, the letter informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  Additional private medical evidence was subsequently added to the claims file after the July 2008 letter.  
The Veteran was informed in the July 2008 letter about disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to a claim of whether new and material evidence has been presented to reopen the claim for service connection, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that VA must notify a veteran of the evidence and information that is necessary to reopen the claim and VA must notify a veteran of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought.  The Court also held that VA's obligation to provide a veteran with notice of what constitutes new and material evidence to reopen a service connection claim may be affected by the evidence that was of record at the time that the prior claim was finally denied.

The question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  In order to satisfy the legislative intent underlying the VCAA notice requirement to provide claimants with a meaningful opportunity to participate in the adjudication of their claims, the VCAA requires, in the context of a claim to reopen, VA to examine the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.

In this case, the VCAA notification letter provided to the Veteran in July 2008 complies with the holding in Kent.  In essence, this letter informed the Veteran that the claim was previously denied because the evidence did not show a causal connection between the Veteran's hypertension and his service-connected DM.  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Although VA is not required to provide a medical examination in a new and material evidence case unless it is first determined that the claim is reopened, a VA examination was obtained in August 2010.  

The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issue on appeal.  

The Veteran has been given ample opportunity to present evidence and argument in support of his claim, including at his April 2011 hearing.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  

The Board has reviewed the record in regard to whether the Veteran was afforded his due process rights in the development of evidence through testimony.  At the April 2011 hearing, the Veteran was afforded an extensive opportunity to present testimony, evidence, and argument.  The transcript reveals an appropriate colloquy between the Veteran and the Veterans Law Judge, in accordance with Stuckey v. West, 13 Vet. App. 163 (1999) and Constantino v. West, 12 Vet. App. 517 (1999) (relative to the duty of hearing officers to suggest the submission of favorable evidence).  


Analysis of the Claim

The Veteran seeks to reopen a claim of service connection for hypertension on a secondary basis, as he contends that he has hypertension secondary to his service-connected DM.  However, the Veteran has not submitted new and material evidence to reopen the previously denied claim, and the appeal will therefore be denied.  

In general, unappealed rating decisions are final.  See 38 U.S.C.A. § 7104.  A final decision cannot be reopened unless new and material evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  

"If new and material evidence is presented or secured with respect to a claim that has been disallowed, [VA] shall reopen the claim and review the former disposition of the claim."  See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); see also Knightly v. Brown, 6 Vet. App. 200 (1994).  

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unsubstantiated fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  
In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

When a claim to reopen is presented under section 5108, VA must first determine whether the evidence presented or secured since the last final disallowance of the claim is new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In order for the Veteran's claim to be reopened, new and material evidence must be submitted.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  There must be new and material evidence as to any aspect of the Veteran's claim that was lacking at the time of the last final denial in order to reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).  Consequently, there would need to be evidence that the Veteran currently has hypertension secondary to service-connected DM.  

The issue of service connection for hypertension secondary to service-connected DM was originally denied by rating decision in April 2006 because the evidence did not show a causal connection between the Veteran's post-service hypertension and his service-connected DM.  The Veteran was notified of the denial later in April 2006, and he did not timely appeal.  The Veteran attempted to reopen the claim in June 2008, which was denied by rating decision in September 2008, and the Veteran timely appealed.

The evidence on file at the time of the April 2006 RO decision consisted of the Veteran's service treatment records and a March 2006 DM evaluation.  

The Veteran's service treatment reports do not contain any complaints or findings of hypertension.  It was noted on VA evaluation in March 2006, which included a review of the claims file, that the Veteran had a five year history of hypertension and that his hypertension was not due to or aggravated by his DM.

The evidence received since April 2006 consists of VA treatment records dated from August 1997 to May 2010, private treatment reports dated from November 2006 to July 2008, an August 2010 VA evaluation report, a transcript of the Veteran's April 2011 travel board hearing, and written statements by and on behalf of the Veteran.  

The VA and private treatment reports on file contain notations of hypertension.

After review of the claims file and examination of the Veteran in August 2010, the VA examiner diagnosed essential hypertension and concluded that the Veteran's hypertension was less likely than not aggravated beyond normal progression by his DM because it is normal over time for hypertension to become more resistant to medications, requiring additional medications or an increase in the dosage of current medications.  The examiner also noted that even though the Veteran showed signs of diabetic neuropathy in his urine, he had normal kidney function.

The Veteran testified at his travel board hearing in April 2011 that his hypertension has been caused or aggravated by his DM because his blood pressure medications have been increased over the years.

The Board has reviewed the evidence received into the record since the April 2006 RO denial and finds that new and material evidence has not been submitted sufficient to reopen the claim for service connection for hypertension secondary to service-connected DM.

Although the evidence added to the claims file since April 2006 is "new" because it was not previously of record, it clearly does not contain any evidence which relates to "unestablished facts necessary to substantiate the claim."  

In other words, the additional evidence received since the April 2006 RO decision does not relate to the unestablished facts necessary to substantiate the claim by showing that the Veteran currently has hypertension secondary to service-connected DM, so it does not raise a reasonable possibility of substantiating the claim.  Morton v. Principi, 3 Vet. App. 508, 509 (1992); Mingo v. Derwinski, 2 Vet. App. 51, 53 (1992).  (Observing that evidence of the claimant's current condition is not generally relevant to the issue of service connection, absent some competent linkage to military service).  In fact, the new medical evidence consists of treatment reports confirming the Veteran's hypertension and a nexus opinion against the claim.

Accordingly, the Board finds that the claim for service connection for hypertension secondary to service-connected DM is not reopened.


ORDER

As new and material evidence has not been received, service connection for hypertension secondary to service-connected DM is not reopened; the appeal is denied.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


